Name: Commission Regulation (EEC) No 788/88 of 24 March 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 88 Official Journal of the European Communities No L 81 /15 COMMISSION REGULATION (EEC) No 788/88 of 24 March 1988 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3875/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 379 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is - necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1, (4) OJ No L 204, 25. 7. 1987, p. 1 . No I 81 /16 Official Journal of the European Communities 26. 3. 88 ANNEX LOT A 1 . Operation Nos ('): 89/88 to 95/88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, I-00100 Rome, Telex 626675 WFP 1 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 ' 5. Place or country of destination : A 1 : Senegal, A 2 : Tunisia, A 3 and A 4 : People's Democratic Republic of Yemen, A 5 : Pakistan, A 6 and A 7 : Mali 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : Al , A 2, A3, A 4, A 6, A7 : (2) (6) (7) (8) ; A5 : 00000 ; see Official Journal of the European Communities No C 216, 14 August 1987, page 4 (I.1.B.1 to 3) 8 . Total quantity : 778 tonnes 9. Number of lots : one (seven parts : A 1 : 80 tonnes ; A 2 : 200 tonnes ; A 3 : 300 tonnes ; A 4 : 120 tonnes ; A 5 : 40 tonnes ; A 6 : 2 tonnes ; A 7 : 36 tonnes) 10. Packaging and marking : 25 kg : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4, 5, 6 (I.1.B.4) Supplementary markings on the packaging : A 1 : 80 tonnes : 'ACTION N" 89/88 / SÃ NÃ GAL 0263300 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR* A 2 : 200 tonnes : 'ACTION N0 90/88 / TUNISIE 0249302 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' A 3 : 300 tonnes : 'ACTION No 91 /88 / YEMEN PDR 0245302/ / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' A4 : 120 tonnes : 'ACTION No 92/88 / YEMEN PDR 0304200 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' A 5 : 40 tonnes : 'ACTION No 93/88 / PAKISTAN 0278100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' A 6 2 tonnes : 'ACTION N ° 94/88 / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR TRANSIT KITA / MALI' A 7 : 36 tonnes : 'ACTION N ° 95/88 / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR TRANSIT MAHINA / MALI' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization of die product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 30 April to 15 May 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders 0 : H April 1988 at 12 noon 26. 3. 88 Official Journal of the European Communities No L 81 /17 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 May 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26 . 2. 1988) No L 81 /18 Official Journal of the European Communities 26. 3. 88 LOT B 1 . Operation Nos ('): 101 /88 and 102/87  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, I-00100 Rome  Telex 626675 WFP 1 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : B1 : Central African Republic ; B2 : Ethiopia 6. Product to be mobilized vitaminized skimmed-milk powder 7. Characteristics and quality of die goods (2) (*) 0 (*) : Sec Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.1.B.1 to 3) 8 . Total quantity : 414 tonnes i 9. Number of lots : one (two parts : B1 : 264 tonnes ; B2 : 150 tonnes) 10. Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4, 5 and 6 (I.l.B.4.) Supplementary markings on the packaging : B1 : 264 tonnes : 'ACTION No 101 /88 / RCA 0265200 / DOUALA TRANSIT BANGUI' B2 : 150 tonnes : 'ACTION No 102/88 / ETHIOPIA 0346000 / MASSAWA / ACTION OF THE WORLD FOOD PROGRAMME' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization of the product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 30 April to 15 May 1988 1 8 . Deadline for die supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 May 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer : Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) 26. 3. 88 Official Journal of the European Communities No L 81 /19 LOT C i 1 . Operation Nos ('): 62/88 and 63/88  Commission Decision of 15 April 1987 2. Programme : 1987 3, Recipient s World Food Programme, Via delle Terme di Caracalla, 00100 Rome, Telex 626675 WFP 1 4. Representative of the recipient ^) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : CI : Madagascar ; C2 : Morocco 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of die goods (2) (*) 0 C) : See Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.1.B.1 to 3) 8 . Total quantity : 1 687 tonnes 9. Number of lots : one (in two parts : CI : 587 tonnes ; C2 : 1 100 tonnes) 10 . Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4, 5 and 6 (I.1 .B.4) Supplementary markings on the packaging : CI : 587 tonnes : 'ACTION N ° 62/88 / MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' C2 : 1 100 tonnes : «ACTION N °l 63/88 / MOROCCO 0259201 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CASABLANCA' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization of the product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : Cl : 10 to 25 August 1988 ; C2 : 10 to 25 September 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment : Cl : 10 to 25 August 1988 C2 : 10 to 25 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU ­ 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by die successful tenderer (*): Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) No L 81 /20 Official Journal of the European Communities 26. 3 . 88 LOT D 1 . Operation No (l): 50/88  Commission Decision of 15 October 1987 2. Programme : 1987 3. Recipient : Republic of . Niger 4. Representative of die recipient (3) : OPVN, BP 474, Niamey, Telex 5371 /NI 5. Place or country of destination : Republic of Niger 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of die goods 0 : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to 3) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg in 20-foot containers. see OJ No C 216, 14. 8 . 1987, pp. 4, 5, 6 (I.1.B.4) Supplementary markings on the packaging : 'ACTION N » 50/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU NIGER' see OJ No C 216, 14. 8. 1987, p. 6 (I.1.B.5) 11 . Method of mobilization of the product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at destination Niamey 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 15 to 30 April 1988 18 . Deadline for the supply : 30 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 1 to 15 May 1988 (c) deadline for the supply : 15 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels Telex AGREC 22037 B 25. Refund payable on request by die successful tenderer (*): Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) 26. 3. 88 Official Journal of the European Communities No L 81 /21 LOT E 1 . Operation No ('): 49/88  Commission Decision of 15 October 1987 2. Programme ; 1987 3. Recipient : Republic of Niger 4. Representative of the recipient ^) : Olani (Office du Lait du Niger), BP 404, Niamey (tel. 73 23 69) 5. Place or country of destination : Republic of Niger 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods 0): see OJ No C 216, 14. 8 . 1987, p. 3 (I.1.A) 8 . Total quantity : 200 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg in 20-foot containers. See OJ No C 216, 14. 8 . 1987, p. 3 (I.1 .A) Supplementary markings on the packaging : 'ACTION N" 49/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU NIGER' see OJ No C 216, 14. 8. 1987, p. 3 (1.1 .A) 11 . Method of mobilization of the product : Community market. , The manufacture of skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at destination Niamey 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 15 to 30 April 1988 18. Deadline for the supply : 30 May 1988 19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 30 April to 15 May 1988 (c) deadline for the supply : 15 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) ¢ &lt; No L 81 /22 Official Journal of the European Communities 26. 3. 88 LOT F 1 . Operation Nos ('): 805 to 807/87  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : Euronaid 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of die goods 0 : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to 3) 8 . Total quantity : 300 tonnes \ 9. Number of lots : one 10. Packaging and marking (10): 25 kg see OJ No C 216, 14. 8 . 1987, pp. 4, 5 and 6 (I.1.B.4) Supplementary markings on the packaging : 'ACTION Nos 805, 806 and 807/87 / PAKISTAN / WVB / 75324 ; 75377 ; 75328 / FOR FREE DISTRIBUTION' see OJ No 216 of 14. 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization of the product : Community market (") The manufacture of skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 1 to 15 May 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of die period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 May 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã ¨ 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) 26. 3. 88 Official Journal of the European Communities No L 81 /23 LOT G 1 . Operation No ('): 77/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Central Planning Organization, Yemen Arab Republic, Sanaa PO box 175 4. Representative of the recipient (3) : Yemen Arab Republic Embassy, The Hague, The Netherlands 5. Place or country of destination : Yemen Arab Republic 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (z)(&lt;): See OJ No C 216, 14. 8 . 1987, p. 3 (I.1A) 8. Total quantity : 600 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg. See OJ No C 216, 14. 8 . 1987, p. 3. (I.1 A.) Supplementary markings on the packaging : . ¢ACTION No 77/88 / SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE YEMEN ARAB REPUBLIC / FOR FREE DISTRIBUTION' See OJ No C 216, 14. 8 . 1987, p. 3 (I.1A) 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the supply contract has been awarded 12. Stage of supply : Free-at-port-of-landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Hodeidah 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at die port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18. Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 (c) deadline for the supply : 15 July 1988 22. Amount of die tendering security : 20 ECU/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 26 February 1988 fixed in Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) No L 81 /24 Official Journal of the European Communities 26. 3. 88 LOT H 1 . Operation No ('): 134/88  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient ^) : Croissant Rouge Algerien  ComitÃ © National  15 bis boulevard Mohamed V, Algiers Algeria 5. Place or country of destination : Algeria 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (a) (") : See Official Journal of the European Communities No C 216, 14 August 1987, page 4 (I.1.B.1 to 3) 8 . Total quantity : 400 tonnes 9. Number of lots : one 10. Packaging and marking : 1 kg. See OJ No C 216, 14. 8 . 1987, pp. 4, 5 (I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION N ° 134/88 / LAIT Ã CRÃ MÃ  EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / PROGRAMME DU HCNUR EN FAVEUR DES RÃ FUGIÃ S EN ALGÃ RIE / DISTRIBUTION GRATUITE / ALGER' See OJ No C 216, 14. 8 . 1987, p. 6 (I.1 .B.5) 11 . Method of mobilization of the product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Algiers 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 to 16 May 1988 18. Deadline for the supply : 27 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of 'tenders (4) : 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 to 31 May 1988 (c) deadline for the supply : 11 July 1988 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) / 26. 3. 88 Official Journal of the European Communities No L 81 /25 LOT I 1 . Operation No (') : 132/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Islamic Republic of Mauritania 4. Representative of the recipient (3) : Commissariat a la SÃ ©curitÃ © Alimentaire, BP 377 Nouakchott, Mauritanie, tel. 5 14 58 . A l'attention de M. le Commissaire Ã la SÃ ©curitÃ © Alimentaire 5. Place or country of destination : Mauritania 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (*): see OJ No C 216, 14. 8 . 1977, p. 3 (I.1 .A) 8 . Total quantity : 400 tonnes . 9. Number of lots : one 10. Packaging and marking : 25 kg. See OJ No C 216, 14. 8 . 1987, p. 3 (1 . 1 .A) Supplementary markings on the packaging : «ACTION N0 132/88 / LAIT Ã CRÃ MÃ  EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' See OJ No C 216, 14. 8 . 1987, p. 3 (I.1 .A) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  1 14. Port of landing specified by die recipient :  1 5. Port of landing : Nouakchott 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18. Deadline for the supply : 15 June 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU - 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (OJ No L 52, 26. 2. 1988) No L 81 /26 Official Journal of the European Communities 26. 3 . 88 LOT K 1 . Operation No ('): 137/88  Commission Decision of 27 July 1987 2. Programme : 1987 3. Recipient : Guyana 4. Representative of the recipient (3) : Ruys &amp; Co. Antwerpen, Att. : M. Verbeek ; tel . 03 233 8790, telex 72255 RUYS 5: Place or country of destination : Guyana 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2): see OJ No C 216, 14. 8 . 1987, p. 3 (I.1.A) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 25 kg. See (OJ No C 216, 14. 8 . 1987, p. 3 , (I.1A) Supplementary markings on the packaging : 'ACTION No 971 /87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU BURUNDI' 137/88 / SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' See OJ No C 216, 14. 8 . 1987, p. 3, (I.1J\) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender. 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 18. Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 (c) deadline for the supply : 15 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1049 Brussels ; telex AGREC 22 037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable 26 February 1988 fixed by Regulation (EEC) No 52, 26. 2. 1988) 26. 3 . 88 Official Journal of the European Communities No L 81 /27 Footnotes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate. I7) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. ( ®) The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English ' stating that the skimmed-milk powder contains no lard. ( ,0) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ »tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). The successful tenderer has to submit to the recipient's agent complete packing list oJE each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (n) Shipment has to take place from a Community port, served by liner vessels and must have a regular communication with the country of destination. The regular communication must have a frequency of at least four weeks with pre-advertised sailings.